Citation Nr: 1534218	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer in October 2010.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for tinnitus and entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) were previously on appeal.  However, in an April 2013 rating decision, the RO granted service connection for tinnitus.  In a January 2015 rating decision, the RO increased the Veteran's disability evaluation for PTSD to 100 percent effective January 13, 2015.    In a January 2015 statement, the Veteran indicated that he is satisfied with the 100% grant of his PTSD effective January 13, 2015 and requested that no further action be taken regarding the matter.  

In a May 2015 statement, the Veteran contends that, although his award letter was correct in granting an increased rating for PTSD, he only received one month retroactive payment, rather than the two months retroactive payment.  He requests a written breakdown as to how the retroactive payment was calculated.  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by an May 2008 letter, sent to the Veteran prior to the initial adjudication of the claims, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment records and relevant post service records have been obtained.

Additionally, VA obtained a medical opinion germane to the Veteran's claimed hearing loss.  The medical opinion report is adequate because the audiologist based her opinions upon consideration of the Veteran's medical history, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran reported exposure to excessive noise in service and that he developed hearing loss as a result.  In an April 2012 statement, the Veteran contended that, while in service, an RPG 7 exploded very close to him.  He contended that he was deaf for days following this incident and visited doctors and, while he is no longer deaf, his hearing impairment has caused him difficulties in his daily life and have isolated him socially.

The service treatment records show no complaints, symptoms, or diagnoses of hearing loss.  The May 1968 entrance examination showed no hearing loss for VA purposes.  The February 1970 exit examination also showed no hearing loss for VA purposes.  

April 2006 VA treatment records provide the results of pure tone testing as hearing in the right ear within normal limits between 250 and 4000 Hz and left ear hearing within normal limits between 250 and 2000 Hz with mild sloping to moderate sensorineural hearing loss between 3000 and 8000 Hz.  Word recognition scores were 96 percent in the right ear and 100 percent in the left ear.

A July 2008 VA treatment record shows speech recognition scores using the Maryland CNC test as 88% in the right ear and 88% in the left ear.  The examiner determined that the results of the pure tone testing were invalid and inadequate for rating purposes.  In an addendum opinion, after a review of the Veteran's claims file, the examiner provided a negative nexus opinion. 

In March 2012, the Veteran's private treating physician, Dr. John Taylor, conducted pure tone testing and noted that the Veteran's audiogram showed mild bilateral sensorineural hearing loss.  He opined that the Veteran's "combat noise exposure is likely to have contributed to his hearing loss."

The Veteran was afforded a VA examination in September 2012.  Speech discrimination scores were 96% in the right ear and 96% in the left ear.  Pure tone test results were again not valid for rating purposes.  The examiner determined he could not provide a medical opinion regarding etiology of the Veteran's hearing loss without resorting to speculation as the pure tone testing results were invalid and the claims file had not been made available for review.

In a February 2013 addendum opinion, after review of the Veteran's claims file, the examiner determined, even if the Veteran did present with hearing loss currently, any current hearing loss would be less likely than not caused by or a result of military noise exposure, since there is nothing in the scientific medical literature that supports the notion of a delayed onset of hearing loss related to prior noise exposure.

The Board considers the 2013 addendum opinion to be the most probative evidence on the question presented, since it reflects review of medical literature occurred and the report otherwise reflects an accurate understanding of the Veteran's history.  The favorable medical opinion does not offer any sort of explanation for its conclusion and for his part, the Veteran is not shown to possess the medical expertise necessary to provide a probative opinion.  

With the evidence failing to show the presence of hearing loss for many years after service, and the most probative medical opinion addressing the question of a nexus between hearing loss and service against the claim, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


